DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of claims 12, 14-18 in the reply filed on 4/13/2021 is acknowledged.  The traversal is on the ground(s) that even though claim 18 is elected, applicants feel that claim 13 should also be considered since it is local administration.  This is not found persuasive because clearly foods are not administered locally and pharmaceutical and cosmetic compositions can be administered orally and not topically as well.

Thus, claims 1-11 and 13 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (of record) in view of Zhuang et al.

Kanamoto teaches that a black soybean (Glycine max) seed coat extract composition comprising 9.2% (w/w) cyanidin 3-glucoside (= cyanidin-3-O-glucoside), 39.8%(w/w) 
The subject matter of claim 12 is different from that of Kanamoto in that the seed of soybean Glycine max(L.) Merrill cultivar SCEL-1 is deposited under accession number KACC 88002BP. However, the difference can be easily derived by a person skilled in the art from the disclosure of Kanamoto that both soybeans in Kanamoto and in the present invention can be classified as the soybean Glycine max, and Kanamoto mentions that the extract of black soybean suppresses inflammation (see abstract; page 8985, right column, page 8986, left column). Furthermore, in terms of effects, soybean in claim 12 does not show unexpected effect compared to that of Kanamoto. Thus, no criticality is seen in using the deposited soybean versus the soybean of Kanamoto and thus both soybeans are considered to be one and the same. The additional features of the claims can be easily determined by repeated experiments practiced by a person skilled in the art. The additional features of the claims can be easily derived by a person skilled in the art from the disclosure of Kanamoto that the extract composition down-regulates inflammatory cytokines, and suppresses inflammation (see abstract).
Kanamoto, which is considered to represent the most relevant state of the art, discloses a black soybean (Glycine max) seed coat extract composition comprising 9.2%(w/w) cyanidin 3-glucoside(= cyanidin-3-O-glucoside), 39.8%(w/w) procyanidins, 6.2%(w/w) epicatechin, wherein the extract is obtained by using acidic water and ethanol, wherein 
The subject matter of claim 15 is different from that of Kanamoto in at a weight ratio of    1:2.0 to 2.1: 0.43 to 0.48 on a weight basis. However, the difference can be easily determined by repeated experiments practiced by a person skilled in the art. Note that a ratio of 1:1 is still encompassed and clearly a ratio of 1:1 is obvious.
Accordingly, claim 15 would have been obvious over Kanamoto. 
The additional features of the claims can be easily determined by repeated experiments practiced by a person skilled in the art from the disclosure of Kanamoto that the extract composition down-regulates inflammatory cytokines, and suppresses inflammation (see abstract).
The additional features of the claims can be easily derived by a person skilled in the art from the disclosure of Kanamoto that both soybeans in Kanamoto and in the present invention can be classified as the soybean Glycine max, and Kanamoto mentions that the extract of black soybean suppresses inflammation (see abstract; page 8985, right column, page 8986, left column). Furthermore, in terms of effects, soybean in claim 11 does not show unexpected effect compared to that of Kanamoto.


Applicant argues that the cyanidin-3-O-glucoside and the procyanidin B2 are at a ratio of 1:2.0 or more, respectively, on a weight basis in the claimed method but as seen in claim 15 (which is supposed to further limit claim 12) the ratio can be 1:2.0 to 2.1:0.43. This range encompasses a 1:1 ratio which is obvious and it is noted that claim 15 should further limit the range in claim 12 which it does NOT. Thus, the ratio in claim 12 is meaningless since it is not further limited by claim 15 which places the subject matter of claim 12 into question of what is really being claimed. 

Zhuang teaches that “skin inflammation” reads on the aging process, thus the subject is in no way limited and therefore anyone could be the subject since we all age. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655